Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/03/2022 has been considered by the examiner.
The information disclosure statement (IDS) submitted on 3/03/2022 has been considered by the examiner.
Response to Amendment
Office action in response to amendment entered 1/19/2022.  Claims 1, 18, 19 and 20 are amended, no claims canceled or added; Claims 1-20 are pending in this application.
Applicant amendments overcome all pending claim objections.
Applicant amendments overcome pending 35 USC 101 rejection of claim 20.

Response to Arguments
Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive. 
Applicant’s amendments to the independent claims cause a change in scope and thus necessitate new grounds of rejection presented in this Office action.  However as previous cited art (Ivanov) is applied to partially address some of the limitations challenged in the applicant remarks, examiner responds to the relavent applicant remarks below.
Regarding Claims 1, 19 and 20, Applicant submits, See Remarks Page 1-2, that Ivanov does not disclose "forming a map of the 3D environment as the portable device moves in the 3D environment," and "maintaining a wireless fingerprint associated with the portable device.  Examiner respectfully disagrees.
Applicant reasoning is that Ivanov discusses "[a] plurality of collecting agents are rApplication No.: 17/071,879 8 Docket No.: M1450.70037US01Reply to Office Action of October 22, 2021equested to collect fingerprints at the particular localization site" and that "fingerprints are assembled to comprise a location." (Ivanov [0091]) Therefore Ivanov's fingerprint is associated with a particular site or location, which is different from the claimed "wireless fingerprint" which is associated with the portable device. 
Examiner notes for the record that the claim language recites:
maintaining a wireless fingerprint associated with the portable device by repeatedly: 
obtaining network access point information from network access points sending wireless signals received by the portable device at a location within the 3D environment; 
selecting a location within the map corresponding to the location of the portable device within the 3D environment; and 
updating information stored in association with the selected location within the map, based on the obtained network access point information; 
and localizing the map from the portable device within a stored map based on the wireless fingerprint associated with the portable device.

Thus the claimed invention maintains said wireless fingerprint associated with the portable device by updating information stored in association with the selected location within the map.  Therefore, applicant’s assertion that “Ivanov's fingerprint is associated with a particular site or location, which is different from the claimed "wireless fingerprint" which is associated with the portable device” contradicts the claim language.
Further there is no further step in the claim that would shed light on how said wireless fingerprint is associated with the portable device other than by the recited steps which are taught by Ivanov in combination with Parvizi as cited below.
Applicants further comments regarding the feature of “localizing the map from the portable device within a stored map based on the wireless fingerprint associated with the portable device” as amended to the claims are moot as that feature is taught by a new grounds of rejection in view of Parvizi.
Dependent claims are rejected for the same reasons.
Thus claims 1-20 are rejected based on new grounds of rejection in view of the claim amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over IVANOV; Pavel et al. US 20170371024 A1 in view of Parvizi US 20130162481 A1.

Regarding Claims 1, 19 and 20, Ivanov discloses A portable device (See Ivanov [0032]-[0033] Fig. 1 Apparatus 100 Fig. 3 Collecting Devices Fig. 4 Mobile Device)  configured to operate within a three-dimensional (3D) environment (See Ivanov [0095] three-dimensional environment multi-level building) and display virtual content of a cross reality system (See Ivanov [0054] [0097] map display), the portable device comprising:
at least one processor device (See Ivanov [0032]-[0033] Fig. 1 Processor 101 Fig. 7, [0148] Processor 702);
computer executable instructions configured to, when executed by the at least one processor, perform a method (See Ivanov Figs. 2-6) comprising:
forming a map of the 3D environment as the portable device moves in the 3D environment (See Ivanov [0032]-[0033] Fig. 5, [0097] presenting map [0103]; see also [0091] “..a collecting agent inputs the locations for the fingerprints manually, e.g. using indoor map of the building..”; see also [0095] “..The aggregation may further comprise a mapping of the results of measurements in the fingerprints to grid points of one or more grids..”; See also [0046]-[0047] radio models with locations and grid points);
maintaining a wireless fingerprint associated with the portable device by repeatedly (See Ivanov Fig. 5, [0091] regular intervals):
	obtaining network access point information from network access points sending wireless signals received by the portable device at a location within the 3D environment (See Ivanov Fig. 5, [0091] A WLAN component of mobile device 411, 412 detects radio signals from WLAN access points 440 in the environment and performs radio measurements on these signals at the same regular intervals…Fingerprints are assembled to comprise a location that has been determined at a particular time and results of measurements for one or more WLAN access points 440 that have been obtained basically at the same time..”);
	selecting a location within the map corresponding to the location of the portable device within the 3D environment (See Ivanov Fig. 5, [0091], [0092] location in an assembled fingerprint; and Also [0095] “..The measurement results in each of the fingerprints could then be mapped to a grid point of the grids that is provided for one of the floors..”);	
	and updating information stored in association with the selected location within the map, based on the obtained network access point information (See Ivanov Fig. 5, [0091], [0092] location in an assembled fingerprint [0093] “transmits the collected fingerprints” which is inherent of storage; and Also [0095] “..the grid data could be stored alternatively or in addition in memory 403..”).
	Ivanov does not explicitly disclose localizing the map from the portable device within a stored map based on the wireless fingerprint associated with the portable device.
	Parvizi teaches localizing the map from the portable device within a stored map based on the wireless fingerprint associated with the portable device (See Parvizi, where selecting map point based on RF data associated with user equivalent of localizing the map within a stored map based on fingerprint associated with the portable device; See Fig. 5, Fig. 6, [0069] and [0074]-[0075] choosing map based on device signal sources measured i.e. fingerprint data); 
 [0015] “..The grid includes several map points, each having a radio frequency (RF) data fingerprint being associated therewith. The method includes receiving first RF data from a device (e.g., a cell phone, a tablet, etc.) associated with a user. The method also includes identifying a first map point or determining the first map point based on, at least in part, the first RF data..”; Claim 25; See also [0085]-[0087] training device).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Ivanov to include the noted teachings of Parvizi, in order to update the map database stored on the mobile device to a subset of all known maps (Parvizi [0073]).

Regarding Claim 2, Ivanov discloses wherein updating information stored in association with the selected location comprises combining the obtained network access point information with previously obtained network access point information associated with the selected location (See Ivanov Fig. 5, [0129] “server 400 supplements the previously stored updated data with newly determined data and the data is stored as positioning assistance data.. where old and new measurements are mapped together to grid points of at least one grid” Fig. 6 [0117]-[0118]).

Regarding Claim 3, Ivanov discloses wherein obtaining network access point information comprises triggering a scan for network access points (See Ivanov [0091] “A WLAN component of mobile device 411, 412 detects radio signals from WLAN access points 440 in the environment”).

Regarding Claim 4, Ivanov discloses wherein the scan for network access points is triggered when an amount of time passed since a previous scan of network access points was performed exceeds a threshold (See Ivanov [0091] “A WLAN component of mobile device 411, … performs radio measurements on these signals at the same regular intervals”).

Regarding Claim 6, Ivanov discloses wherein obtaining network access point information comprises receiving the network access point information pushed from wireless hardware components after a scan for network access points (See Ivanov [0091] “A WLAN component of mobile device 411, 412 detects radio signals from WLAN access points 440 in the environment and performs radio measurements on these signals at the same regular intervals”).

Regarding Claim 7, Ivanov discloses wherein obtaining network access point information comprises obtaining access point identifiers of the network access points (See Ivanov [0064], [0091] BSSID).

Regarding Claim 8, Ivanov discloses wherein obtaining network access point information further comprises obtaining one or more signal strength indicator values for access points identified by the access point identifiers (See Ivanov [0064], [0091] [0091] “results of the measurements contain an identifier (ID) of each observed access points, like a BSSID, and a received signal strength (RSS) value”).

Regarding Claim 9, Ivanov discloses wherein the access point identifiers are Basic Service Set Identifiers (BSSIDs) (See Ivanov [0064], [0091] BSSID).

Regarding Claim 10, Ivanov discloses wherein the access point identifiers are Basic Service Set Identifiers (BSSIDs) (Ivanov [0064], [0091] RSSI).

Regarding Claim 11, Ivanov discloses updating the information stored in association with the selected location within the map comprises storing the one or more signal strength indicator values in association with the access point identifiers (See Ivanov [0064], [0091] [0091] “results of the measurements contain an identifier (ID) of each observed access points, like a BSSID, and a received signal strength (RSS) value” [0093]-[0094]” Sever 400 obtains fingerprints from a plurality of mobile devices 411, 412. (action 502)”).

Regarding Claim 12, Ivanov discloses updating the information stored in association with the selected location within the map comprises storing the one or more signal strength indicator values in association with the access point identifiers (See Ivanov Fig. 6 [0124]-[0129] “..Server 400 now assembles a list of all access points that have been marked as being suspicious..”).

Regarding Claim 13, Ivanov discloses the subset of access point identifiers to be excluded is based at least on the one or more signal strength indicator values (See Ivanov [0119]-[0122] suspicious APs locations and change determined based on signal strengths).

Regarding Claim 14, Ivanov discloses wherein storing the one or more signal strength indicator values comprises storing an average of multiple signal strength indicator values in association with the access point identifiers (Ivanov [0095] “If the measurement results for the same WLAN access point from several fingerprints would be mapped to the same grid point, an average value of the received signal strength (RSS) could be used, for example.”).

Regarding Claim 16, Ivanov discloses wherein obtaining network access point information further comprises filtering, clustering, and/or normalizing the network access point information (See Ivanov [0095] “..The grid point to which the measurement results of a particular fingerprint are mapped could be the grid point that corresponds to a real location that is closest to the horizontal location indicated in the fingerprint..” describing a clustering technique and [0112] “..Each mobile device 411, 412 filters the list to obtain an indication of those suspicious fingerprints..”).

Regarding Claim 17, Ivanov discloses the portable device further comprises a computer-readable medium connected to the at least one processor, and wherein the method further comprises storing the map on the computer-readable medium (See Ivanov Fig. 1 [0016] storage medium  Fig. 7, [0148] 703 and 704 medium Fig. 9 [0151] storage medium)

Regarding Claim 18, Ivanov discloses updating information stored in association with the selected location within the map, based on the obtained network access point information, comprises updating information stored on the computer-readable medium in association with the selected location within the map, based on the obtained network access point information (See Ivanov Fig. 5, [0091], [0092] location in an assembled fingerprint [0093] “transmits the collected fingerprints” which is inherent of storage; and Also [0095] “..the grid data could be stored alternatively or in addition in memory 403..”) .  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over IVANOV; Pavel et al. US 20170371024 A1 and Parvizi US 20130162481 A1, further in view of Lee; Taikjin et al. US 20200033463 A1.

Regarding Claim 5, The combination teaches wherein obtaining network access point information comprises triggering a scan for network access points (See Ivanov [0091] “A WLAN component of mobile device 411, 412 detects radio signals from WLAN access points 440 in the environment”).
The combination does not explicitly disclose wherein the scan for network access points is triggered when the portable device has moved a distance in the 3D environment exceeding a threshold.
Lee teaches wherein the scan for network access points is triggered when the portable device has moved a distance in the 3D environment exceeding a threshold (See Lee [0076] “the relative localization unit 50 estimates the relative position of the moving node 1 using a PDR algorithm, each localization point on the route may be a step of each user. In this way, since the relative position of the moving node 1 is measured at a very short interval of approximately 1 meter”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Lee, in order to improves accuracy of coordinate values of each localization point (Lee [0076]).
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over IVANOV; Pavel et al. US 20170371024 A1 and Parvizi US 20130162481 A1, further in view of Glenn, III; Lloyd Franklin et al. US 20160300389 A1.

Regarding Claim 15, The combination teaches the selected location within the map (See Ivanov Fig. 5, [0091], [0092] location in an assembled fingerprint; and Also [0095] “..The measurement results in each of the fingerprints could then be mapped to a grid point of the grids that is provided for one of the floors..”).
The combination does not explicitly disclose the selected location within the map comprises a persistent pose or a persistent coordinate frame of the map.
Glenn teaches the selected location within the map comprises a persistent pose or a persistent coordinate frame of the map (See Glenn [0013], [0044] [0066] device updates models [0074] “..The building model can have multiple inter-related domains of characterization including, for example, a RF domain map, a virtual sensor domain map, and/or a physical domain map. In some embodiments, the virtual sensor domain map is the physical domain map..” [0076] “..determine a position of the end-user based on the domain-specific data relative to the domain-specific maps (e.g., the RF map, the physical domain map, and/or the virtual sensor map..”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the noted teachings of Glenn, in order to keeps the characterizations of buildings visited up to (Glenn [0013]).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMAIR AHSAN/Examiner, Art Unit 2647